In an action, inter alia, for an accounting, the plaintiff appeals from an order of the Supreme Court, Kings County (G. Aronin, J.), dated August 4, 1991, which (1) *456denied his motion to resettle a prior order of the same court, entered March 17, 1990, and (2) granted the defendants’ cross motion for an award of costs payable by the plaintiffs attorney to the defendants’ attorney for the latter’s reasonable attorney’s fees.
Ordered that the appeal from so much of the order as denied the plaintiffs motion to resettle the order entered March 17, 1990 is dismissed; and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that the respondents are awarded one bill of costs.
The appeal from so much of the order as denied the plaintiffs motion to resettle a prior order of the same court entered March 17, 1990, must be dismissed, as no appeal lies from an order denying resettlement of the decretal paragraphs of another order or judgment (see, Board of Educ. v Wieder, 132 AD2d 409, affd 72 NY2d 174; Men’s World Outlet v Steinberg, 101 AD2d 854).
We further conclude that the motion for a resettled order "was completely without merit in law or fact” and thus frivolous pursuant to 22 NYCRR 130-1.1. Accordingly, the court properly granted the defendants’ cross motion for an award of costs payable by the plaintiffs attorney to the defendants’ attorney for the latter’s reasonable attorney’s fees. Thompson, J. P., Sullivan, Miller and Santucci, JJ., concur.